                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MATTHEW D. COONCE,

               Plaintiff,

                      v.                         CAUSE NO. 3:21-CV-59-RLM-MGG

 GABB,

               Defendant.

                                OPINION AND ORDER

       Matthew D. Coonce, a prisoner without a lawyer, filed an amended complaint.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). The court must review the merits of a prisoner complaint and

dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief

may be granted, or seeks monetary relief against a defendant who is immune from

such relief. 28 U.S.C. § 1915A.

       Mr. Coonce alleges that, on October 20, 2020, he had his arm out of the cuff

port. Instead of putting his arm back in the port, Officer Gabb grabbed his arm, pulled

it out further, and tried to break it. The “core requirement” for an excessive force

claim is that the defendant “used force not in a good-faith effort to maintain or restore

discipline, but maliciously and sadistically to cause harm.” Hendrickson v. Cooper,

589 F.3d 887, 890 (7th Cir. 2009). Several factors guide the inquiry of whether an
officer’s use of force was legitimate or malicious, including the need for an application

of force, the amount of force used, and the extent of the injury suffered by the

prisoner. Id. Giving Mr. Coonce the benefit of the inferences to which he is entitled

at this stage of the case, he has stated a claim against Officer Gabb.

      For these reasons, the court:

      (1) GRANTS Matthew D. Coonce leave to proceed against Officer Gabb in his

individual capacity for monetary damages for uses excessive force against him on

October 20, 2020, in violation of the Eighth Amendment;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer Gabb at the Indiana

Department of Correction, with a copy of this order and the complaint (ECF 14),

pursuant to 28 U.S.C. § 1915(d);

      (4) ORDERS the Indiana Department of Correction to provide the full name,

date of birth, and last known home address of the defendant if he does not waive

service and it has such information; and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Gabb to respond, as

provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only

to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

      SO ORDERED on July 12, 2021
                                               s/ Robert L. Miller, Jr.
                                               JUDGE
                                               UNITED STATES DISTRICT COURT



                                           2
